Citation Nr: 0305137
Decision Date: 03/19/03	Archive Date: 06/02/03

Citation Nr: 0305137	
Decision Date: 03/19/03    Archive Date: 04/03/03	

DOCKET NO.  97-27 375A	)	DATE MAR 19, 2003
	)
	RECONSIDERATION	)
	)

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis, claimed 
as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and E. R.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

An April 2002 Board decision vacated a July 2001 Board 
decision.


FINDINGS OF FACT

1.  The veteran has PTSD that was caused by inservice combat 
experiences.

2.  The veteran's arthritis, including rheumatoid arthritis, 
was not manifested during service or for many years following 
active service, and is not related to active service, 
including any exposure to herbicides (Agent Orange) in 
Vietnam.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Arthritis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with statements of the case and supplemental statements of 
the case as well as letters, including a January 2003 letter, 
informing them of the governing legal criteria, the evidence 
necessary to substantiate the veteran's claims, the evidence 
considered, evidentiary development under the VCAA, and the 
reasons for the denial of the veteran's claims.  In essence, 
the matter of "which information and evidence, if any, that 
the claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran has been afforded multiple VA examinations and a 
personal hearing.  Treatment records have been obtained and 
the veteran has submitted private medical evidence.  He has 
indicated that he has no other evidence to submit.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f)(1).

The veteran's service personnel records reflect that he 
served in Vietnam and that he received the Combat Infantry 
Badge.

Although reports of March 1996, April 1997, and November 1997 
VA examinations reflect that the veteran does not have PTSD, 
VA treatment records and the report of a September 2002 VA 
examination, as well as an October 2002 private psychiatric 
examination, all reflect that the veteran has PTSD as a 
result of his combat experiences in Vietnam.

The Board concludes that the competent medical evidence that 
is for and against the proposition that the veteran currently 
has PTSD is evenly balanced.  With consideration that the 
veteran was awarded the Combat Infantry Badge and that 
competent medical evidence indicating that he has PTSD 
indicates that his PTSD is related to his combat in Vietnam, 
the Board will resolve all doubt in the veteran's behalf in 
granting service connection for PTSD due to his combat 
experience in Vietnam.

Arthritis Due to Agent Orange

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Where a veteran served ninety 
(90) days or more during a period of war and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, 
including a presumption of service connection under 
38 U.S.C.A. § 1116 (West 1991 & Supp. 2002), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to 
a herbicide agent during active service, any of the diseases 
listed at 38 C.F.R. § 3.309(e) shall be service connected if 
the requirements of Section 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).

It is neither asserted nor shown that the veteran had 
rheumatoid arthritis or any arthritis during his active 
service or within one year of discharge from active service.  
Rather, the competent medical evidence indicates that 
rheumatoid arthritis was first diagnosed in 1986.  A 
September 1987 private treatment record reflects that the 
veteran had a two-year history of progressively worsening 
joint pains and an August 1987 private treatment record 
reflects an assessment of early rheumatoid arthritis.  There 
is no competent medical evidence indicating that rheumatoid 
arthritis was diagnosed prior to 1986.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran has arthritis, including rheumatoid arthritis, that 
existed during active service or within one year of discharge 
from active service.

The primary assertion is that the veteran's rheumatoid 
arthritis is related to his exposure to Agent Orange during 
his service in Vietnam.  Arthritis, including rheumatoid 
arthritis, is not one of the diseases listed at 38 C.F.R. 
§ 3.309(e).  However, the veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (1994).

The report of a September 2002 VA orthopedic examination 
reflects that the veteran's claims folder had been reviewed.  
The diagnoses included generalized rheumatoid arthritis and 
the examiner indicated that there were no manifestations of 
rheumatoid arthritis during military service and there was no 
link attributing the veteran's rheumatoid arthritis with his 
exposure to Agent Orange and it was not likely that there was 
any link between rheumatoid arthritis and the veteran's 
military service or his exposure to Agent Orange.

There is no competent medical evidence indicating that there 
is any relationship between the veteran's rheumatoid 
arthritis and his exposure to Agent Orange or his military 
service.  The veteran has indicated his belief that 
rheumatoid arthritis is related to his exposure to Agent 
Orange during active service, but he is not qualified, as a 
lay person, to furnish medical opinions or diagnoses, as such 
matters require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is 
competent medical evidence indicating that there is no 
relationship between the veteran's rheumatoid arthritis and 
his active service or to his exposure to Agent Orange during 
his active service.  Therefore, a preponderance of the 
evidence is against a finding that there is any relationship 
between arthritis, including rheumatoid arthritis, and the 
veteran's active service or his exposure to Agent Orange 
during his active service.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations 


governing the payment of monetary benefits.

Service connection for arthritis, claimed as secondary to 
exposure to Agent Orange, is denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation Nr: 0118671	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  95-10 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for arthritis, claimed 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a fellow serviceman



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1994 and October 1996 rating 
decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant is a combat veteran and his lay testimony 
established his combat stressors in the absence of clear and 
convincing evidence to the contrary.

2.  The appellant does not have post-traumatic stress 
disorder.

3.  Rheumatoid arthritis was diagnosed many years after 
service, and no competent opinion has linked the post-service 
development of rheumatoid arthritis to service or to Agent 
Orange exposure in service. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. 3.304(f) (2000). 

2.  Arthritis was not incurred in, presumed to have been 
incurred in, or aggravated by active service and may not be 
attributed or presumed to be attributed to Agent Orange 
exposure in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-traumatic stress disorder.

This appeal stems from an October 1996 rating decision that 
denied service connection for post-traumatic stress disorder.  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

The Board notes that during the pendency of the appeal, the 
regulation governing the award of service connection for 
post-traumatic stress disorder, 38 C.F.R. 3.304(f), was 
revised.  See 64 Fed. Reg. 32807.  In order to establish 
service connection for post-traumatic stress disorder in 
1996, medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor was required.  If the claimed 
stressor was related to combat, service department evidence 
that the veteran was awarded a Combat Infantryman Badge would 
be accepted in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in service stressor.  
38 C.F.R. § 3.304(f) (1996).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of post-traumatic stress disorder and 
replaced it with the specific criteria that a post-traumatic 
stress disorder diagnosis must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on Cohen v. Brown, 10 Vet. App. 128 (1997), where 
the Court of Appeals for Veteran's Claims (Court) took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of post-
traumatic stress disorder, specifically, a change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger post-
traumatic stress disorder, to a subjective standard - would a 
person's exposure to a traumatic event and response involving 
intense fear, helplessness, or horror.  Hence, the Court 
noted that a more susceptible person could have post-
traumatic stress disorder under the DSM-IV criteria given his 
or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140- 41 (1997). 

We note that the RO has not furnished the appellant with a 
copy of the revised criteria for service connection for post-
traumatic stress disorder and it appears the RO has not 
considered the claim under the revised regulations when it 
was last considered in the June 1998 Supplemental Statement 
of the Case.  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider (1) whether the claimant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and (2) whether, 
if such notice has not been provided, the claimant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), Sutton v. Brown, 9 Vet. App. 553 (1996).  Since the 
revised regulation is more favorable to the appellant, any 
failure of the RO to advise the appellant of the new 
regulation or to consider the claim under the new regulation 
is not prejudicial.  The Board has been afforded the benefit 
of the liberalizing regulation in the Board's de novo 
consideration of the claim.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of a February 1996 letter that explained 
the evidence necessary to establish service connection for 
post-traumatic stress disorder, the October 1996 and May 1997 
rating decisions, the Statement of the Case issued in June 
1997 and the Supplemental Statement of the Case issued in 
June 1998, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  At the time of the 
hearing conducted before the RO, the deficiencies in the 
evidentiary record were discussed and the duty to suggest 
evidence was met.  38 C.F.R. § 3.103 (2000).  The RO has made 
every reasonable effort to obtain relevant records adequately 
identified by the appellant, in fact our review of the 
evidence indicated that all of the identified evidence has 
been developed.  There are service medical records of record.  
Identified VA Medical Center treatment records were obtained 
and private medical evidence is of record.  The appellant was 
afforded VA examinations specifically on the question of 
post-traumatic stress disorder in March 1996, April 1997, and 
November 1997.  Two of the examinations mentioned were 
conducted by a board of two psychiatrists.  The evidence also 
included the results of psychiatric testing.  Furthermore, 
there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.  The appellant has not been 
prejudiced by our consideration of the VCAA in light of the 
fact that the duty to assist has been met.  Bernard v. Brown, 
4 Vet. App. at 394.  Accordingly, the Board may proceed to a 
determination of the merits of the claim.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's service records documented receipt of the 
Combat Infantryman Badge and service in the Republic of 
Vietnam.  The RO conceded a combat inservice stressor in its 
October 1996 rating decision.  We note the appellant's sworn 
testimony in September 1997 regarding inservice combat 
stressors as well as the sworn testimony of a fellow 
serviceman.  In the absence of clear and convincing evidence 
to the contrary, and in light of the fact that the claimed 
stressors are consistent with the circumstances, conditions, 
and hardships of Vietnam service, his testimony alone was 
sufficient to establish the occurrence of the claimed 
inservice combat stressors.  Therefore, credible supporting 
evidence that the claimed inservice stressor occurred has 
been received.  

The resolution of the claim for service connection for post-
traumatic stress disorder in this case turns on the question 
of whether there is medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-
IV or supported by the findings on the examination report) 
and whether there is a link, established by medical evidence, 
between his current symptoms and the inservice stressors.  We 
note that the appellant, his wife and a fellow serviceman 
testified before the RO in September 1997.  In summary, they 
contend that he has post-traumatic stress disorder as 
evidenced by his current treatment at the VA Medical Center 
and that it is attributable to his combat service in Vietnam.  
The appellant's lay assertions or those of his wife or fellow 
servicemen are not competent medical evidence sufficient to 
meet the requirements under 38 C.F.R. § 3.304(f).  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994). 

Service medical records revealed that the appellant's 
psychiatric evaluation was normal at the time of his 
induction in August 1967.  There is no evidence of a 
psychiatric disorder being diagnosed in service.

Psychological testing was conducted in May 1983.  The tests 
yielded a face-value impression of a schizophreniform 
disorder.  However, there were so many inconsistencies in his 
responses that the diagnostic impression was quite 
questionable.  Rule-out dysthymic disorder was indicated in 
treatment notes.

Post-traumatic stress disorder was assessed in September 1995 
and he was referred for treatment consultation.  An 
evaluation was conducted in January 1996.  The concluding 
assessment was that of a Vietnam veteran, infantry, who 
identified traumatic experiences and avoided talking about 
the trauma and who exhibited post-traumatic stress disorder 
symptoms.  

The appellant filed a claim for service connection for post-
traumatic stress disorder in February 1996.  A VA examination 
was conducted in March 1996.  The physician indicated that in 
view of the claim and previous diagnoses of generalized 
anxiety disorder and schizophreniform disorder, a 
psychological examination and social and industrial field 
survey was ordered, to be followed by examination by a board 
of psychiatrists.

Psychological testing was conducted in April 1996.  The 
psychologist indicated that on the basis of the results of 
the evaluation there was some support for the diagnostic 
impression of post-traumatic stress disorder.  The Social and 
Industrial Field Survey was conducted in April 1996.  The 
file was then returned to a board of two psychiatrists.  The 
examiners stated that the psychological examination could not 
be considered as reliable because the appellant apparently 
exaggerated symptoms and the validity scales reflected that.  
The appellant described multiple incidents over the years 
where he had lost his temper and manifested overt aggressive 
behavior.  The appellant described his inservice stressors.  
The incident that affected him the most occurred while he was 
hospitalized for malaria.  His unit was attacked and his 
friend was severely wounded and taken to the same hospital.  
The appellant never knew what had happened to his friend and 
had assumed that he had died.  Many years later they were 
reunited.  On mental status examination he was tense and 
apprehensive.  He described sensitivity to loud noises.  He 
described vague memories of Vietnam.  There were no 
dissociative episodes, no hallucinations, no delusions or 
over suicidal ideas described.  His affect was adequate to 
the emotional content.  His mood was anxious and depressed.  
He was oriented to person, place and time.  Generalized 
anxiety disorder and intermittent explosive disorder were 
diagnosed.  

A VA examination was conducted in April 1997.  The claims 
folder was examined prior to the appellant's examination.  On 
objective examination he was alert and expressed himself 
freely.  He was relevant and coherent.  He was tense.  There 
were no delusions or perceptive disorders.  Floating anxiety 
was predominant.  Underneath, he was rather depressed.  He 
was oriented in three spheres and his sensorium was clear.  
Generalized anxiety disorder and intermittent explosive 
disorder were diagnosed.

VA Medical Center treatment records made by his therapists in 
1997 continued to indicate treatment for post-traumatic 
stress disorder.

On VA psychiatric examination in July 1997, the appellant 
reported that he felt different since his military service, 
and had become nervous, irritable, worried of mind with 
frequent abdominal discomfort and anorexia.  He reported 
temper at home.  On examination he spoke in a normal voice, 
his flow of ideas was normal and his answers were coherent 
and relevant.  He had an anxious mood with a labile affect.  
He had nightmares on occasion.  There were no disorders of 
perception.  He was oriented to person, place and time and 
had normal mental concentration.  His judgment was adequate 
and he had no insight into his condition.  Anxiety reaction 
was diagnosed.

A VA examination was conducted by a board of two 
psychiatrists in November 1997.  He was seen with his claims 
folder and hospital records which were reviewed in addition 
to his previous psychiatric examinations.  Based on the 
appellant's history, records, and current evaluation, the 
psychiatrists stated that the appellant did not fulfill the 
diagnostic criteria for post-traumatic stress disorder.  On 
VA examination in January 1998 there was no evidence of 
mental disease.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  We hold 
that the preponderance of the evidence is against the claim 
for service connection for post-traumatic stress disorder.  
The evidence consists of multiple VA examinations conducted 
by psychiatrists, complete with review of all of the evidence 
of record, who concluded that the appellant did not meet the 
criteria for a post-traumatic stress disorder.  Medical 
opinions that are reached after personal examination of the 
veteran, and that include examination of the medical records 
and claims folders are accorded a very high degree of 
probative value in the Board's consideration of a claim for 
service connection.  In this case, we are presented with 
three such examinations that indicated that the appellant did 
not have post-traumatic stress disorder.  In support of the 
appellant's position, we are presented with clinical 
treatment records that diagnose post-traumatic stress 
disorder but that do not indicate any review of the service 
medical records, claims folder, previous examinations or 
other medical evidence.  Medical conclusions that are reached 
without the benefit of this other important and relevant 
evidence cannot be afforded as high a degree of probative 
value.  Furthermore, we are presented with psychological 
testing that at best, merely suggested post-traumatic stress 
disorder and at worst, was said to be unreliable due to 
multiple inconsistencies.  Accordingly, the preponderance of 
the evidence is against a finding of post-traumatic stress 
disorder.  A service-connection claim generally must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent proof of a 
present disability there can be no valid claim.  A medical 
examination or other medical evidence that shows that the 
veteran currently suffers from a claimed disability is a 
fundamental prerequisite for establishing service connection.  
Furthermore, as the preponderance of the evidence is against 
a finding of post-traumatic stress disorder, the question of 
whether such is attributable to service is moot.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990). 


Service connection for arthritis.

This appeal stems from a September 1994 rating decision that 
denied service connection for arthritis claimed due to 
exposure to Agent Orange.  The appellant contends that he 
suffered from a condition of his immunological system that 
was destroying his bones and joints.  Medical studies had 
determined that dioxin (Agent Orange) was directly related to 
disorders of the human immunological system, including the 
autoimmune system and the suppression of the immune system.  
His immune system was being affected, his bones and joints 
were being destroyed, wounds did not heal quickly and his 
body was losing strength.  

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The RO has 
made every reasonable effort to relevant records adequately 
identified by the appellant.  Service medical records were 
obtained and associated with the claims folder.  All 
identified and relevant medical treatment and examination 
records have been obtained.  A VA examination was conducted 
in January 1989 that discussed the appellant's arthritis.  A 
request for a Travel Board hearing was withdrawn at the time 
of a hearing before the RO on another issue in September 
1997.  Furthermore, there is no indication from the appellant 
or the representative that there is outstanding evidence 
which would be relevant to this claim.

The appellant's spine and other musculoskeletal joints was 
normal at the time of his induction examination in August 
1967.  

An Agent Orange examination was conducted in June 1983.  The 
appellant claimed exposure to Agent Orange.  Physical 
examination documented a normal condition of the appellant's 
extremities.  Arthritis was not diagnosed.

Private medical records documented treatment for active, 
symptomatic rheumatoid arthritis in June 1986 and through 
1987.  In a May 1987 physician's statement of disability 
document, the private physician indicated treatment for 
rheumatoid arthritis beginning in June 1986.  The first 
symptoms were said to have occurred in March 1986 and the 
etiology was unknown.

In September 1987, Dr. Saliva wrote that the appellant had a 
2-year history of progressively worsening joint pains that 
involved his hands, feet, sacroiliac, hip, shoulder and elbow 
joints bilaterally.  Seronegative spondyloarthritis with 
peripheral arthritis and sacroiliitis (seronegative 
rheumatoid arthritis) was diagnosed.

A VA examination was conducted in June 1989.  The appellant 
reported that around 1986 he began experiencing generalized 
stiffness in his joints.  Subsequent studies had revealed an 
inflammatory arthritic process.  Rheumatoid arthritis was 
indicated and a rheumatology consultation was recommended.  
The consultation was conducted in September 1989.  The 
appellant reported morning stiffness, malaise, weakness and 
joint pain beginning in 1986.  Seronegative rheumatoid 
arthritis was diagnosed.  

VA Medical Center records between 1990 and 1995 documented 
rheumatoid arthritis.

A September 1994 newspaper article about dioxin and the 
development of health problems was also submitted.

a) Presumptive service connection.

The appellant has contended that rheumatoid arthritis is 
related to exposure to Agent Orange in service.  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, and who has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent 
(Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. 3.307(a)(6)(iii) (2000).  It 
is noted that the appellant served in the Republic of 
Vietnam. 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), soft-tissue sarcomas, and type-II 
diabetes mellitus.  38 C.F.R. § 3.309(e) (2000).  To warrant 
presumptive service connection, the diseases listed above 
must have become manifest to a compensable degree at anytime 
after service.  38 C.F.R. § 3.307(a)(6)(ii) (2000).  The 
exceptions to that rule are chloracne, or other acneform 
disease, which must become manifest to a compensable degree 
within the first year, and respiratory cancers, which must 
become manifest to a compensable degree within 30 years after 
the last date on which the veteran was exposed to herbicides 
during active service.  Id.

The Agent Orange Act of 1991, Public Law 102-4, 105 Stat. 11 
(1991), required VA to determine, based on reports from the 
National Academy of Sciences and all other sound medical 
information and analyses available to it, whether the 
credible evidence for an association between herbicide 
exposure and a disease is equal to or outweighs the credible 
evidence against an association.  It was not determined that 
there was a positive association between herbicide exposure 
and rheumatoid arthritis.  Therefore a presumption was not 
established for these conditions.  The Board is bound in its 
decisions by the instructions of the Secretary. 38 U.S.C.A. 
§ 7104(c) (West 1991).  There is no legal basis for the Board 
to associate rheumatoid arthritis with exposure to Agent 
Orange.  Consequently, the regulations do not provide a basis 
for connecting rheumatoid arthritis with exposure to Agent 
Orange during service.


b) Direct service connection.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1040 (1994).  Therefore, along 
a similar rationale, the Board has examined whether evidence 
warranting direct service connection has been submitted.

When there is no evidence that the appellant has developed an 
enumerated disease, the Board may not presume Agent Orange 
exposure.  In order to prevail on a claim for direct service 
connection, the appellant must submit evidence of exposure to 
Agent Orange during service in addition to submitting 
competent evidence of a current disability with a link to 
service.  McCartt v. West, 12 Vet. App. 164 (1999).  The 
appellant has not submitted evidence of exposure to Agent 
Orange in service.  Even if the Board were to accept the 
appellant's assertion that he was exposed to Agent Orange 
during his Vietnam service, competent evidence linking the 
subsequent development of rheumatoid arthritis to Agent 
Orange exposure has not been presented.

We have also considered whether rheumatoid arthritis was 
incurred in service or may be presumed to have been incurred 
in service.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Service connection for 
arthritis is warranted when the disease is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2000).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

The Board notes that competent evidence linking the post-
service development of rheumatoid arthritis to service has 
not been presented.  Rheumatoid arthritis was not diagnosed 
until many years after service, and the appellant has 
repeatedly asserted that he had symptom onset in 1986, many 
years after separation from service.  Competent evidence of 
post-service rheumatoid arthritis has been presented.  
However, in the absence of evidence of rheumatoid arthritis 
in service or within one year after separation from service 
and in the absence of competent evidence that attributes the 
development of rheumatoid arthritis to service, service 
connection is not warranted.  The appellant's assertions are 
not competent to provide a link between the development of 
rheumatoid arthritis and service.  Lay testimony is competent 
only when it regards the observable features or symptoms of 
injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994). The preponderance of 
the evidence is therefore against the claim and there is no 
doubt to be resolved.



ORDER

Service connection for post-traumatic stress disorder is 
denied.  Service connection for arthritis, claimed secondary 
to Agent Orange exposure is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



